 
EXHIBIT 10.5



THIRD AMENDED SHARED SERVICES AGREEMENT
 
This THIRD AMENDED SHARED SERVICES AGREEMENT (this “Agreement”) is made and
entered into as of July 26, 2006 by and among Schnitzer Steel Industries, Inc.,
an Oregon corporation (“SSI”), Schnitzer Investment Corp., an Oregon corporation
(“SIC”), and Island Equipment Company, Inc., a corporation organized under the
laws of the Territory of Guam (“IECO”).
 
RECITALS
 
SSI, SIC and IECO are parties to that certain Second Amended Shared Services
Agreement dated September 13, 1993, as amended by that certain Amendment to
Second Amended Shared Services Agreement dated September 1, 1994 (together, the
“Prior Agreement”). Pursuant to the Prior Agreement, certain companies
controlled by the Schnitzer Family, including SSI, SIC and IECO, as well as
certain other related parties, agreed to share services and costs over a number
of management and administrative areas. The Prior Agreement has been terminated
with respect to all parties other than SSI, SIC and IECO. Over the last 1½
years, SSI, SIC and IECO have been reducing the sharing of services between the
three companies, and have now eliminated substantially all sharing of services.
In certain limited areas, however, the parties expect to continue to share
services and costs and, accordingly, desire to enter into this Agreement to
evidence their agreement regarding this limited sharing of services going
forward.
 
NOW, THEREFORE, in consideration of the terms and conditions contained herein,
SSI, SIC and IECO agree to amend, restate and supersede the Prior Agreement in
its entirety as follows:
 
1.    Environmental Management Services.    SSI employees who work on
environmental matters have under the Prior Agreement been involved in managing
environmental compliance and remediation at a number of sites on behalf of SIC.
To maintain continuity and utilize accumulated knowledge and experience with
respect to these sites, SSI agrees to provide to SIC the services of employees
in its environmental department (“SSI Environmental Employees”) as reasonably
requested by SIC and as the time of such employees is reasonably available
consistent with the duties of such employees as SSI employees to continue to
handle SIC’s environmental compliance and remediation matters consistent with
past practice. In exchange, SIC agrees to reimburse SSI for such services in
accordance with this Agreement and to consult with SSI Environmental Employees
with respect to properties for which SSI has or may have liability to or shares
or may share liability with SIC; provided, however, that SIC will not be
obligated to so consult with SSI Environmental Employees if SIC makes a good
faith determination that its and SSI’s interests are not the same with regard to
liability, causation, or similar issues. If SSI Environmental Employees provide
services to SIC with respect to properties for which SSI has or may have
liability to or shares or may share liability with SIC, only one-half of the
time spent performing such services shall be considered time spent performing
services for SIC under this Agreement.
 
2.    Employee Benefits Services.    SIC employees have in the past participated
in retirement, health and other employee benefit plans and programs sponsored by
SSI and
 
-1-

--------------------------------------------------------------------------------


 
administered by employees of SSI (“SSI Benefits Employees”). Effective as of
June 30, 2006, participation by SIC employees in SSI benefit plans and programs
has ceased. However, SSI Benefits Employees are expected to continue to provide
administrative services to SIC in connection with transition issues. In
exchange, SIC agrees to reimburse SSI for such services in accordance with this
Agreement. In addition, SSI has retained an outside consultant to assist with
employee education on the recent retirement plan changes for both SSI and SIC,
and SIC agrees to reimburse SSI for a pro rata portion of the cost of that
consultant based on the percentage of the total employees participating in SSI’s
401(k) plan as of June 29, 2006 consisting of SIC employees.
 
3.    Payroll Services.    SSI employees who administer payroll for SSI (“SSI
Payroll Employees” and, together with the SSI Environmental Employees and the
SSI Benefits Employees, “SSI Employees”) have under the Prior Agreement
administered payroll for SIC and IECO. IECO has entered into an agreement to
sell substantially all of its assets in a transaction (the “IECO Sale”) that is
expected to close in the near future. Because of the pending IECO Sale, IECO has
not transitioned its payroll administration away from SSI. SSI agrees to provide
to IECO the services of SSI Payroll Employees to continue to handle IECO’s
payroll consistent with past practice. Upon completion of the IECO Sale, but in
any event no later than December 31, 2006, all such services shall cease except
for necessary year-end reporting. Although SIC payroll is no longer administered
by SSI Payroll Employees, remaining transition issues and year-end reporting may
require SSI Payroll Employees to perform some services for SIC. In exchange for
all such services, SIC and IECO agree to reimburse SSI in accordance with this
Agreement.
 
4.    Performance Standard.    SSI Employees will perform services for SIC and
IECO as contemplated by this Agreement with the same degree of care, skill and
prudence customarily exercised in performing services for SSI. SSI will have no
liability under this Agreement for damage or loss of any type suffered by SIC,
IECO or any third party as a result of the performance of the services provided
under this Agreement, and SSI will not be responsible for general, special,
indirect, incidental or consequential damages that SIC, IECO or any third party
may incur or experience on account of entering into or relying on this
Agreement. No third party is intended to be a third-party beneficiary under this
Agreement.
 
5.    Determination of Charges.
 
5.1    Salary Charge.    At the end of each month, SSI Employees shall compile
the number of hours of time spent performing services for SIC or IECO (the
“Shared Time Hours”). An SSI Employee’s hourly rate (the “Hourly Rate”) will
equal his or her annual base salary divided by 2,080. The SSI Employee’s salary
charge to SIC or IECO (the “Salary Charge”) will equal the Shared Time Hours for
the respective party multiplied by the SSI Employee’s Hourly Rate.
 
5.2    Burden Charge.    An SSI Employee’s burden charge to SIC or IECO for each
month (the “Burden Charge”) will equal thirty percent (30%) of the Salary Charge
to such party for the month.
 
-2-

--------------------------------------------------------------------------------


 
5.3    Auto Allowance Charge.    The auto allowance paid to each SSI Employee
(computed on an annual basis) will be divided by 2,080, and the resulting
quotient will be multiplied by the Shared Time Hours for each of SIC and IECO to
establish the auto allowance charge to such party (the “Auto Allowance Charge”).
If an SSI Employee is provided with an automobile by SSI, the auto allowance for
the purpose of the foregoing sentence will equal the annual lease value
calculated in accordance with the Internal Revenue Code and Treasury Department
Regulations.
 
5.4    Space Charge.    The number of square feet of office space occupied by
each SSI Employee, if any, multiplied by the then current annual full-service,
square-foot lease rate on the corporate headquarters of SSI will be divided by
2,080, and the resulting quotient will be multiplied by the Shared Time Hours
for each of SIC and IECO to establish the space charge to such party (the “Space
Charge”).
 
5.5    Actual Charge.    The sum of the Salary Charge, Burden Charge, Auto
Allowance Charge and Space Charge of each SSI Employee with respect to each of
SIC and IECO will equal the SSI Employee’s actual charge to such party (the
“Actual Charge”).
 
5.6    Billable Charges.    An SSI Employee’s Actual Charge to SIC or IECO
multiplied by 1.15, which represents the overhead costs and profit margin
attributed to the SSI Employee, will equal the SSI Employee’s billable charge
(the “Billable Charge”), and on a monthly basis SIC and IECO will each be billed
the sum of the Billable Charges of each SSI Employee who performed services for
it. All Billable Charges shall be due and payable within 30 days after invoice.
 
6.    Term.    The initial term of this Agreement shall end on December 31,
2007. This Agreement will automatically be renewed for additional six-month
terms thereafter unless either party gives written notice of termination to the
other party not less than sixty days prior to a renewal date.
 
7.    Miscellaneous.
 
7.1    Status of Parties.    Nothing contained in this Agreement will constitute
either party as an agent, general representative, partner, joint venturer or
employee of the other party or any subsidiary or associated company of the other
party for any purpose, and SSI will render services under this Agreement as an
independent contractor. No party will have the power to bind the other party
unless and except as, in respect of any specific matters, it is hereafter
expressly authorized to do so in writing by such other party.
 
7.2    Confidentiality.    SSI, SIC and IECO each agree to maintain the
confidentiality of all nonpublic information, oral or written, that any other
party considers to be secret, sensitive or confidential and that is or was
acquired in the performance or receipt of services under this Agreement, and
none of SSI, SIC or IECO, nor any employee or agent of any of them, will
disclose such confidential information to any third party without the prior
written consent of SSI, SIC or IECO, as applicable, or as required by law.
 
7.3    Assignment.    No party will assign or transfer any of its rights under
this Agreement without the prior written consent of the other party.
 
-3-

--------------------------------------------------------------------------------


 
7.4    Entire Agreement.    This Agreement supersedes in its entirety the Prior
Agreement and represents the entire agreement among the parties regarding its
subject matter and supersedes all prior negotiations and agreements regarding
the subject matter. There are no other understandings, provisions,
representations or warranties, express or implied, among the parties.
 
7.5    Amendment.    Any and all amendments, supplements and modifications to
this Agreement will be in writing and signed by the parties.
 
7.6    Notices.    All notices and other communications under this Agreement
will be transmitted in writing by registered or certified mail, return receipt
requested, by Express Mail, air courier service, facsimile, electronic mail or
other express delivery service (receipt requested) or by prepaid telegram,
addressed to the respective party at the address given below. Such addresses may
be changed by notice from one party to the other party.
 
(a)    If to SSI:
 
Schnitzer Steel Industries, Inc.
3200 NW Yeon Avenue
Portland, Oregon 97210
Attention: General Counsel
Facsimile: (503) 471-4417
E-mail: generalcounsel@schn.com
 
(b)    If to SIC:
 
Schnitzer Investment Corp.
1211 SW Fifth Avenue, Suite 2250
Portland, Oregon 97204
Attention: Office Manager
Facsimile: (503) 595-8315
E-mail: dparker@schninv.com
 
(c)    If to IECO:
 
Island Equipment Company, Inc.
1211 SW Fifth Avenue, Suite 2250
Portland, Oregon 97204
Attention: Office Manager
Facsimile: (503) 595-8315
E-mail: dparker@schninv.com
 
7.7    Choice of Law.    This Agreement will be governed by, and all disputes
arising under this Agreement will be resolved in accordance with, the law of the
State of Oregon.
 
7.8    Severability.    If any provision of this Agreement will, to any extent,
be invalid or unenforceable, the remainder of this Agreement will not be
affected thereby and will be valid and enforceable to the fullest extent
permitted by law.
 
-4-

--------------------------------------------------------------------------------


 
7.9    Headings.    The section headings in this Agreement are for convenience
or reference only and will not be given any effect in the interpretation of this
Agreement.
 
7.10    Counterparts.    This Agreement may be executed in counterparts, each of
which will be considered an original, but all of which together will constitute
the same instrument.
 
 
 

  SCHNITZER STEEL INDUSTRIES, INC.        By: /s/ Richard C. Josephson          
Name: Richard C. Josephson            Title:
Secretary                                       SCHNITZER INVESTMENT CORP       
By: /s/ Anton Pardini                         Name:Anton
Pardini                          Title: President                              
        
ISLAND EQUIPMENT COMPANY, INC. 
      By: /s/ Carl Rasmussen                     Name: Carl
Rasmussen                      Title: Vice President                        

 
 
 
 
-5-

--------------------------------------------------------------------------------

